Hall, Justice.
Johnston, as the administrator of A. H. Cuyler, as this litigation originally stood, was interested on the same side *663of the case with Mrs. Cuyler. The defendants in the bill were citizens of Georgia, Mrs. Cuyler was a citizen of New Jersey, and Johnston, the administrator, was likewise a citizen of Georgia. The court refused the transfer of that case when it was originally up. The complainants submitted to that judgment, but amended by striking Johnston as a party from the bill. That left the parties on opposite sides of the case. We do not think, inasmuch as this application was made in time, that this removal upon a second application ought to have been refused. The parties were wholly citizens of one State on the one side,, and wholly citizens of another State on the other side. So far, then, as they appeared in the record, they were in a condition to remove the case. It is true, it is said, that Johnston, as administrator of Cuyler, would be a necessary party to that litigation; that they could not get along without him. While that may be true, we do not conceive that it is a question for us to pass upon. These facts give jurisdiction to the Circuit Court of the United States. That court is to pass upon it; and if they find they cannot get along, they will doubtless make such a disposition of the case as will relieve them from considering it; they will remand it. As yet, we have no right to look into that question, as I conceive. For these reasons, we must order this case reversed; and I state that I have less hesitancy in giving it that course, because our jurisdiction over it is not final, nor is it plenary. It certainly is not final; and if we allow the case to go to that court, it will hasten its termination.
Judgment reversed.